Action to enjoin interference with the natural flow of water in a stream, to direct the removal of material deposited in the stream and restoration of the stream to its original condition, and for damages. The Huntley Estates Corporations appeal from a money judgment in favor of plaintiff, and plaintiff appeals on the ground that the judgment was inadequate. Judgment unanimously affirmed, without costs. (See, e.g., Mairs v. Manhattan Real Estate Assn., 89 N. Y. 498; McCormick v. Horan, 81 N. Y. 86; Foot v, Bronson, 4 Lans. 47; Johnston v. City of Galva, 316 Ill. 598 ; 56 Amer. Jur., Waters, §§ 416, 419; cf. Kossoff v. Rathgeb-Walsh, 3 N Y 2d 583.) Finding number 15 is modified by adding the following at the end thereof: “ Most of the mud and silt that settled in the plaintiff’s ponds were the result of the defendants’ operations in changing the channel of the brook for some distance and' placing it in a new channel of freshly excavated earth and from their depositing earth and fill in the bed of the brook.” Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.